EXHIBIT 99.1 j2 Global Reports First Quarter 2012 Results Achieves Record Quarterly Revenues Increases Quarterly Dividend by 2.4% to $0.215 Per Share LOS ANGELES -May 3, 2012 - j2 Global, Inc. [NASDAQGS:JCOM] today reported financial results for the first quarter ended March 31, 2012 and announced that its Board of Directors has declared a quarterly cash dividend of $0.215 per share. FIRST QUARTER 2012 RESULTS Revenues increased 18.1% to a quarterly record $86.7 million compared to $73.4 million for Q1 2011. Earnings per diluted share were $0.60 for Q1 2012 compared to $0.66 per diluted share for Q1 2011; however, Q1 2012 Non-GAAP earnings per diluted share(1) (2)increased 6.7% to $0.64 compared to $0.60 in Q1 2011.The principal reason for the difference is that Q1 2011 earnings per diluted share were benefited by $0.06 due to the reversal of uncertain income tax positions, net of certain partially offsetting items as outlined in footnote (2) below, which benefit is excluded in calculating Non-GAAP earnings per diluted share. The Company achieved free cash flow(3) of $38.1 million for the quarter, consistent with $38.2 million for Q1 2011 despite the Company acquiring a number of businesses in the interim that have yet to be fully integrated into its cost structure. The Company ended the quarter with $193.3 million in cash and investments. Key financial results for first quarter 2012 versus first quarter 2011 are as follows (in millions, except per share): Q1 2012 Q1 2011 % Change Revenues (4) 18.1% Earnings per Diluted Share (5) (9.1)% Non-GAAP Earnings per Diluted Share (1) (2) 6.7% Free Cash Flow (3) (0.3)% The estimated Non-GAAP effective tax rate was approximately 23.1% for Q1 2012 and 26.2% for Q1 2011. For Q1 2012, Non-GAAP earnings per diluted share excludes share-based compensation and related payroll taxes, and certain acquisition-related integration costs, in each case net of tax. For Q1 2011, Non-GAAP earnings per diluted share excludes share-based compensation and related payroll taxes, certain acquisition-related integration costs, the reversal of uncertain income tax positions due to expired statutes of limitations and the impact of the change in estimate referenced in Note (4) below, in each case net of tax. Free cash flow is defined as net cash provided by operating activities less purchases of property, plant and equipment, plus excess tax benefit (deficiency) from share-based compensation. In the first quarter of 2011, the Company made a change in estimate regarding its remaining service obligations to its annual eFax® subscribers which resulted in a one-time, non-cash increase to deferred revenues of $10.3 million with an equal offset to revenues. The estimated effective tax rate was approximately 22.6% for Q1 2012 and (36)% for Q1 2011. The Q1 2011 rate reflected the reversal during the quarter of approximately $14.1 million relating to uncertain tax positions due to expired statutes of limitations. “I'm particularly pleased with our record low churn rate of 2.4% this quarter - continuing a multi-year trend of quarter over quarter improvement and underscoring the value proposition of our services," said Hemi Zucker, j2 Global's chief executive officer."We closed four acquisitions this quarter, increased our market presence in Australia and diversified our cloud services business. The tempo of our business remains strong, as evidenced by the addition of over 22,000 net DIDs added during the quarter.” DIVIDEND The Company's Board of Directors has approved a quarterly cash dividend of $0.215 per common share, a 2.4% increase versus last quarter's dividend. This is the Company's third consecutive quarterly dividend increase. The dividend will be paid on May 30, 2012 to all shareholders of record as of the close of business on May 16, 2012. Future dividends will be subject to Board approval. BUSINESS OUTLOOK j2 Global is reaffirming its previously issued financial estimates for fiscal 2012 of revenues between $345 and $365 million and Non-GAAP net earnings per diluted share to be approximately the same as for 2011. It is anticipated that the normalized tax rate for 2012 (exclusive of the release of reserves for uncertain tax positions) will be between 24% and 26%. About j2 Global Founded in 1995, j2 Global, Inc. provides cloud services to individuals and businesses around the world. j2 Global's network spans 49 countries on six continents. The Company offers Internet fax, voice and email solutions. j2 Global markets its services principally under the brand names eFax®, Onebox®, eVoice®, FuseMail®, Campaigner®, KeepItSafe® and LandslideCRM™. As of December 31, 2011, j2 Global had achieved 16 consecutive fiscal years of revenue growth. For more information about j2 Global, please visit www.j2global.com. Contact: Jeff Adelman j2 Global, Inc. 323-372-3617 press@j2global.com “Safe Harbor” Statement Under the Private Securities Litigation Reform Act of 1995: Certain statements in this Press Release are “forward-looking statements” within the meaning of The Private Securities Litigation Reform Act of 1995, particularly those contained in the “Business Outlook” portion regarding the Company's expected fiscal 2012 financial performance. These forward-looking statements are based on management's current expectations or beliefs and are subject to numerous assumptions, risks and uncertainties that could cause actual results to differ materially from those described in the forward-looking statements. These factors and uncertainties include, among other items: subscriber growth and retention; variability of revenue based on changing conditions in particular industries and the economy generally; protection of the Company's proprietary technology or infringement by the Company of intellectual property of others; the risk of adverse changes in the U.S. or international regulatory environments surrounding messaging and communications, including but not limited to the imposition or increase of taxes or regulatory-related fees; and the numerous other factors set forth in j2 Global's filings with the Securities and Exchange Commission (“SEC”). For a more detailed description of the risk factors and uncertainties affecting j2 Global, refer to the 2011 Annual Report on Form 10-K filed by j2 Global on February 28, 2012, and the other reports filed by j2 Global from time-to-time with the SEC, each of which is available at www.sec.gov. The forward-looking statements provided in this press release and particularly those contained in the “Business Outlook” portion regarding the Company's expected fiscal 2012 financial performance are based on limited information available to the Company at this time, which is subject to change. Although management's expectations may change after the date of this press release, the Company undertakes no obligation to revise or update these statements. j2 GLOBAL, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED, IN THOUSANDS) MARCH 31, DECEMBER 31, ASSETS Cash and cash equivalents $ $ Short-term investments Accounts receivable, net of allowances of $3,752 and $3,404, respectively Prepaid expenses and other current assets Deferred income taxes Total current assets Long-term investments Property and equipment, net Goodwill Other purchased intangibles, net Deferred income taxes Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Accounts payable and accrued expenses $ $ Income taxes payable Deferred revenue Liability for uncertain tax positions Deferred income taxes 3 16 Total current liabilities Liability for uncertain tax positions Deferred income taxes Other long-term liabilities Total liabilities Commitments and contingencies — — Stockholders' Equity: Preferred stock — — Common stock Additional paid-in capital Treasury stock ) ) Retained earnings Accumulated other comprehensive loss ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ j2 GLOBAL, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED, IN THOUSANDS, EXCEPT SHARE AND PER SHARE AMOUNTS) THREE MONTHS ENDED MARCH 31, Revenues Subscriber $ $ Other Total revenue Cost of revenues (including share-based compensation of $242 and $244 for the three months of 2012 and 2011, respectively) Gross profit Operating expenses: Sales and marketing (including share-based compensation of $375 and $348 for the three months of 2012 and 2011, respectively) Research, development and engineering (including share-based compensation of $116 and $147 for the three months of 2012 and 2011, respectively) General and administrative (including share-based compensation of $1,560 and $1,466 for the three months of 2012 and 2011, respectively) Total operating expenses Operating earnings Interest and other income (expense), net ) ) Earnings before income taxes Provision for income taxes ) Net earnings $ $ Basic net earnings per common share $ $ Diluted net earnings per common share $ $ Basic weighted average shares outstanding Diluted weighted average shares outstanding j2 GLOBAL, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED, IN THOUSANDS) THREE MONTHS ENDED MARCH 31, Cash flows from operating activities: Net earnings $ $ Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation and amortization Amortization of discount or premium of investments Share-based compensation Excess tax benefit from share-based compensation ) ) Provision for doubtful accounts Deferred income taxes ) ) Decrease (increase) in: Accounts receivable ) Prepaid expenses and other current assets ) ) Other assets 83 (Decrease) increase in: Accounts payable and accrued expenses ) ) Income taxes payable Deferred revenue Liability for uncertain tax positions ) Other 62 Net cash provided by operating activities Cash flows from investing activities: Purchase of certificate of deposit ) — Sales of available-for-sale investments Purchases of available-for-sale investments ) ) Purchases of property and equipment ) ) Purchases of intangible assets ) ) Acquisition of businesses, net of cash received ) Net cash provided by investing activities Cash flows from financing activities: Repurchases of common stock and restricted stock ) ) Issuance of common stock under employee stock purchase plan 29 38 Exercise of stock options Excess tax benefit from share-based compensation Dividends paid ) — Net cash (used in) provided by financing activities ) Effect of exchange rate changes on cash and cash equivalents Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ j2 GLOBAL, INC. RECONCILIATION OF GAAP TO NON-GAAP FINANCIAL MEASURES THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED, IN THOUSANDS, EXCEPT SHARE AND PER SHARE AMOUNTS) Non-GAAP net earnings are GAAP net earnings with the following modifications: (1) elimination of the impact to revenues resulting from a change in estimate of deferred revenue; (2) elimination of share-based compensation expense and the associated payroll taxes; (3) elimination of certain acquisition and related exit costs; (4) elimination of a change to our liability of uncertain tax position due to expiration of statues of limitations and a trade name sale and (5) elimination of income tax expense associated with the change in estimate of deferred revenue, shared-based compensation and associated payroll taxes and certain acquisition and related exit costs.Non-GAAP net earnings and non-GAAP net earnings per share are not meant as a substitute for measures determined under GAAP, but are solely for informational purposes. The following table illustrates and reconciles the GAAP net earnings with the aforementioned exclusions. The Company believes that this non-GAAP financial information are useful measures of operating performance because they exclude certain non-cash or non-ordinary course transactions. THREE MONTHS ENDED MARCH 31, 2012 THREE MONTHS ENDED MARCH 31, 2011 GAAP Share-based Compensation Acquisition and Exit Costs Non-GAAP GAAP Change in Estimate of Deferred Revenue Share-based Compensation Acquisition and Exit Costs Uncertain Tax Position Non-GAAP Revenues: Subscriber $ — — $ $ $ — — — $ Cost of revenues ) (6 ) — ) ) — Operating expenses: Sales and marketing ) ) — ) ) — Research, development and engineering ) (5
